Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 regarding claims 1-12 have been fully considered but they are not persuasive. A pictorial illustration has been provided below to make clear how the prior arts on record teach the claimed limitations of the present application.
 The rejection on record is deemed proper and would be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim et ala. [US PGPUB 20180166424] (hereinafter Sim).

Regarding claim 1, Sim teaches a display device comprising:
a substrate (123, Para 113) comprising first areas and second areas alternately arranged in a first direction along a plane view (horizontal direction, see annotated Fig. 22);
a first electrode (leftmost 118, Para 32) and a second electrode (leftmost 120, Para 32) on the substrate (Fig. 22) and spaced apart from each other along a second direction crossing the first direction (into the paper direction, Fig. 22; wherein the electrodes are 3D structures);
a first insulation layer (121, Para 70) on the substrate and covering the first electrode and the second electrode (Fig. 22; covering sidewall); and
a light emitting element (110, Para 34) on the first insulation layer and electrically connected to the first electrode and the second electrode (Fig. 22);
wherein the first insulation layer has a first thickness (T1, see annotated Fig. 22) in the first area and a second thickness (T2, see annotated Fig. 22) thicker than the first thickness in the second area (see annotated Fig. 22), and
the light emitting element is located in the first area (Fig. 22).

    PNG
    media_image1.png
    368
    782
    media_image1.png
    Greyscale



Regarding claim 2, Sim teaches a display device wherein the substrate further comprises a bank area (edge region where bank pattern is formed; see annotated Fig. 22) around the first areas and the second areas (Fig. 22), and
the display device further comprises a bank pattern (see annotated Fig. 22) on the substrate and located in the bank area.

Regarding claim 3, Sim teaches a display device wherein the bank pattern is integrally formed with the first insulation layer (Para 22).

Regarding claim 5, Sim teaches a display device further comprising: 
a third electrode (114, Para 35) on the light emitting element and electrically connected to the first electrode and a first end portion of the light emitting element (Fig. 22); and 
a fourth electrode (113, Para 35) on the light emitting element and electrically connected to the 5second electrode and a second end portion of the light emitting element (Fig. 22).  

Regarding claim 6, Sim teaches a display device wherein the substrate further comprises a contact area (Fig. 1, area where the 1st and 2nd contacts 114 and 116 respectively), and 
the first insulation layer exposes at least a portion of the first electrode and at 10least a portion of the second electrode in the contact area (Fig. 22).  

Regarding claim 7, Sim teaches a display device wherein the first electrode contacts the third electrode, and the second electrode contacts the fourth electrode in the contact area (Fig. 22).  

Regarding claim 9, Sim teaches a display device further comprising a second insulation layer (127, Para 40) on the substrate and covering the first insulation layer, the light emitting element, the third electrode, and the fourth electrode (Fig. 22).  

Regarding claim 10, Sim teaches a display device wherein the first areas and the second areas extend in the first direction (Fig. 22).  

Regarding claim 11, Sim teaches a display device wherein the first areas are spaced apart from each other in the first direction, and the second areas surround the first areas (Fig. 22).  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. [US PGPUB 20200274039].

Regarding claim 1, Chen teaches a display device comprising:

a first electrode (leftmost 122, Para 31) and a second electrode (electrode 122 immediately adjacent to the leftmost electrode 122, Para 31) on the substrate (Fig. 1) and spaced apart from each other in a second direction crossing the first direction (into the paper direction, Fig. 1; where in the electrodes are 3D structures);
a first insulation layer (AL 41, Para 41) on the substrate and covering the first electrode and the second electrode (Fig. 1); and
a light emitting element (130, Para 41) on the first insulation layer and electrically connected to the first electrode and the second electrode (Fig. 1, Para 30);
wherein the first insulation layer has a first thickness (T1, see annotated Fig. 1) in the first area and a second thickness (T2, see annotated Fig. 1) thicker than the first thickness in the second area, and
the light emitting element is located in the first area (Fig. 1).

    PNG
    media_image2.png
    345
    691
    media_image2.png
    Greyscale

Annotated Fig. 1

Regarding claim 2, Chen teaches a display device wherein the substrate further comprises a bank area (regions where CL is formed) around the first areas and the second areas (Fig. 1), and
the display device further comprises a bank pattern (CL, Fig.1) on the substrate and located in the bank area.

Regarding claim 3, Chen teaches a display device wherein the bank pattern is integrally formed with the first insulation layer (Para 41).

Regarding claim 4, Chen teaches a display device wherein the bank pattern has a third thickness (T3, see annotated Fig. 3) thicker than each of the first thickness and the second thickness.

Regarding claim 5, Chen teaches a display device further comprising: 
a third electrode (138-1, Para 31) on the light emitting element and electrically connected to the first electrode and a first end portion of the light emitting element (Fig. 1); and 
a fourth electrode (138-2, Para 31) on the light emitting element and electrically connected to the 5second electrode and a second end portion of the light emitting element (Fig. 1).  

Regarding claim 6, Chen teaches a display device wherein the substrate further comprises a contact area (Fig. 1, area where the 1st and 2nd contacts BE), and 
the first insulation layer exposes at least a portion of the first electrode and at 10least a portion of the second electrode in the contact area (Fig. 1).  

Regarding claim 7, Chen teaches a display device wherein the first electrode contacts the third electrode, and the second electrode contacts the fourth electrode in the contact area (Fig. 1).  

Regarding claim 9, Chen teaches a display device further comprising a second insulation layer (CL, Para 41) on the substrate and covering the first insulation layer, the light emitting element, the third electrode, and the fourth electrode (Fig. 1).  

Regarding claim 10, Chen teaches a display device wherein the first areas and the second areas extend in the first direction (Fig. 1).  

Regarding claim 11, Chen teaches a display device wherein the first areas are spaced apart from each other in the first direction, and the second areas surround the first areas (Fig. 1).  

Regarding claim 12, Chen teaches a display device wherein the first insulation layer has a 5fourth thickness (t4) on the first electrode and the second electrode, and the fourth thickness is thicker than the first thickness (see annotated Fig. 1).  

Allowable Subject Matter
Claim13-18 allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819